UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6124


SHERMAN A. THOMPSON,

                Plaintiff - Appellant,

          v.

OFFICER RICHARDSON; TARACE CARSON, Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03161-BO)


Submitted:   August 30, 2011                 Decided:   September 9, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sherman A. Thompson, Appellant Pro Se.           Elizabeth F. Parsons,
Assistant  Attorney  General,  Raleigh,          North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sherman A. Thompson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the    record   and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Thompson v. Richardson, No. 5:09-ct-03161-BO (E.D.N.C.

Jan. 19, 2011).         We deny Thompson’s motion to file an amended

complaint and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2